Cir. Justice.
If the charge of sundries, per day book, stood alone, it would be objectionable for its generality. But it appears, that ..there is a credit given the defendant for the same amount, in the same language, on the same date; and in as much as those two items taken together, clearly shew that there is no demand on this score, and that the one is extinguished by the other, we think we ought *68not to reverse the judgment on this ground. As to the objection that debt and trespass, are joined together, we think that the charge for “loading vessel at Cedar Bush Landing,” is not a trespass, but merely for the use of the wharf or wharfage — therefore ■ . ,
Let .the j udgment be affirmed.